                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH


CELTIG, LLC, a Tennessee limited liability company;
                                                      ORDER ADOPTING REPORT
                     Plaintiff,                        AND RECOMMENDATION
v.

AARON A. PATEY, an individual; EVERGREEN Case No. 2:17-cv-01086
STRATEGIES, LLC, a Nevada limited liability
company; PSD INTERNATIONAL, LLC, a Utah District Judge Jill N. Parrish
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;

                     Defendants.


EVERGREEN STRATEGIES, LLC, a Nevada
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;

                     Counterclaimants,
v.

CELTIG, LLC, a Tennessee limited liability company;

                Counterclaim-Defendant.


EVERGREEN STRATEGIES, LLC, a Nevada
limited liability company; and RELAY ADVANCED
MATERIALS, INC., a Delaware Corporation;

                     Counterclaim and
                     Third-Party Plaintiffs,
v.

BRENT BENJAMIN WOODSON; PHILLIP COX;
MICHAEL GUNDERSON; DAVID NIELSON;
IMPEL SALES, LLC, a Utah Limited Liability
Company; and UTAH LAKE LEGACY COALITION
LLC, a Utah limited liability company;

                Third-Party Defendants.
       Plaintiff Celtig, LLC brings this lawsuit against Defendants Aaron Patey, Evergreen

Strategies, LLC, PSD International, LLC, and Relay Advanced Materials, Inc. (collectively

“Defendants”) seeking damages and declaratory relief for alleged breach of contract. (ECF No.

17). Defendants filed counterclaims against Plaintiff and claims against two sets of third-party

defendants, Utah Lake Legacy Coalition, LLC, Brent Benjamin Woodson, and David Nielson

(collectively “ULLC Third-Party Defendants”), and Phillip Cox, Michael Gunderson, and Impel

Sales, LLC (collectively “Impel Third-Party Defendants”). (ECF No. 22). The court referred this

matter to Magistrate Judge Evelyn J. Furse pursuant to 28 U.S.C. § 636(b)(1)(A). (ECF No. 9).

After a series of discovery disputes, both ULLC Third-Party Defendants and Impel Third-Party

Defendants filed a “motion for entry of default judgment against all defendants and

counterclaimants” (the “motions”). (ECF Nos. 154 and 158). Defendants filed a response in

opposition to only the Impel Third-Party Defendants’ motion and Impel Third-Party Defendants

replied. (ECF Nos. 166, 169).

       After reviewing the parties’ briefing and holding oral argument on June 25, 2019, Judge

Furse issued a Report and Recommendation advising this court to grant in part and deny in part

the ULLC Third-Party Defendants’ and Impel Third-Party Defendants’ motions. (ECF Nos. 185,

186). Each report specified that, pursuant to Fed. R. Civ. P. 72(b)(2), the parties were to file any

objections with the court within fourteen (14) days of service. The time to object expired on

September 6, 2019, and the court has received no objections to the Report and Recommendation.

Defendants’ failure to object waived any argument that the Report and Recommendation was in

error. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996). But

the court notes that it need not apply this waiver rule as a procedural bar if “the interests of

justice so dictate.” Id. (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)).


                                                      2
       Having reviewed the Report and Recommendation and its conclusion that the Third-Party

Defendants’ motions should be granted in part and denied in part, the court concludes that the

Report and Recommendation is not clearly erroneous and finds that the interests of justice do not

warrant deviation from the waiver rule. Accordingly, the court ORDERS as follows:

       1. The Report and Recommendation regarding the ULLC Third-Party Defendants’

           motion for default judgment (ECF No. 185) is ADOPTED IN FULL.

       2. The Report and Recommendation regarding the Impel Third-Party Defendants’

           motion for default judgment (ECF No. 186) is ADOPTED IN FULL.

       3. The court grants the motions by striking Defendants’ Third-Party claims against the

           ULLC Third-Party Defendants and Impel Third-Party Defendants.

       SO ORDERED September 9, 2019

                                             BY THE COURT



                                                    ______________________________

                                                    Jill N. Parrish

                                                    United States District Court Judge




                                                    3
